DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-29 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming a target area and a dummy area on the mother protective film by forming a cutting line having a closed loop shape enclosing the target area corresponding to the display cells and an additional cutting line in a first direction in close proximity to the cutting line; arranging a fixing member on the mother protective film within the target area enclosed by the cutting line; and physically peeling off the mother protective film from the mother display panel located at the dummy area.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 22 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming a target area and a dummy area on the mother protective film by forming a cutting line having a closed loop shape enclosing the target area corresponding to the display cell and an additional cutting line in a first direction near in close proximity to the cutting line; arranging a fixing member on the mother protective film within the target area enclosed by the cutting line; physically peeling off the mother protective film from the mother display panel located at the dummy area removing the fixing member, and then separating the mother display panel into a plurality of display cells by scribing the mother display panel; and processing edges of the plurality of display cells.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-21 and 23-29 depend from claim 1 or 22 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYOUNG LEE/Primary Examiner, Art Unit 2895